PER CURIAM.1
From a judgment rendered against defendant in justice’s court, he appealed on questions of law alone. The justice, in his return to the district court, certified to a full and correct transcript “of all of the evidence given upon the trial.” It is obvious from the return that the evidence, as certified up, was wholly inadequate to warrant the rendition of a judgment in plaintiff’s favor in any amount; and the district court so held,- — reversing the judgment. Counsel for plaintiff readily concedes that, if we are to consider the return as containing all of the evidence, the district court could not do otherwise than reverse. But his contention is that from the whole record it is evident that a part of the evidence was omitted. We cannot agree with him. And if it was the fact, as he claims, an amended return should have been obtained prior to the hearing in district court.
Judgment affirmed, but no statutory costs will be taxed.

 LOVELY, X, took no part herein.